DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention-I (claims 1-19) directed to a communication system and its method in an email interview on 07/26/2022 is acknowledged. The non-elected invention-II directed to a network interface claim 20 is canceled. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Peter S. Weissman (Reg. 40220) per email communication on 07/26/2022 following an email interview on 07/23/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 05/04/2021):

Claim Amendments:

(currently amended) An approximate communication system for network-on-chips comprising:
a multi-core processor, wherein said multi-core processor comprises a code analyzer module that:
identifies one or more error-resilient variables in a code of interest prior to code execution, wherein the error-resilient variables comprise a subset of the data generated when the code of interest is executed;
generates a data dependency graph to calculate an error threshold for each of the one or more error-resilient variables; 
appends an approximation instruction to each of the one or more error-resilient variables;
updates assembly code to incorporate the approximation instruction; and
compresses a data packet comprised of the approximation function prior to transmitting the data packet.
(Original) The system of claim 1, wherein the error threshold is dependent on an application’s quality requirements.
(Original) The system of claim 1, wherein the approximation instruction loads and stores the one or more error-resilient variables in memory.
(currently amended) The system of claim 1, wherein the approximation instruction includes approximation information that is comprised of address data, variable data type, and error threshold data.
(Original) The system of claim 1, wherein the multi-core processor writes the data packet to a shared memory or shared cache.
(Original) The system of claim 1, wherein the multi-core processor compresses data in the write request using the approximation function in a network interface at a core and a private cache node.
(Original) The system of claim 6, wherein the multi-core processor further decompresses data in the write request in the network interface at a shared cache and a shared memory node.
 (Original) The system of claim 7, wherein the multi-core processor further reads a data packet from the shared memory or the shared cache.
(Original) The system of claim 8, wherein the data packet read from the shared memory or the shared cache is received at a shared memory.
(Original) The system of claim 9, wherein a quality control table at the shared memory extracts approximation information comprising address data from the read request packet.
(Original) The system of claim 10, wherein a read reply data packet is approximated if the address data is matched to an entry in the quality control table.
(Original) The system of claim 11, wherein the matched entry in the quality control table is deleted.
(Original) The system of claim 11, wherein the read reply packet is received at the core and private cache.
(Original) The system of claim 13, wherein the data in the read reply packet is decompressed in a network interface at the core and private cache node.
(currently amended) A method for approximate communication for network-on-chips comprising:
identifying one or more error-resilient variables in a code of interest prior to code execution, wherein the error-resilient variables comprise a subset of the data generated when the code of interest is executed;
generates a data dependency graph to calculate an error threshold for each of the one or more error-resilient variables; 
appending an approximation instruction to each of the one or more error-resilient variables;
updating assembly code to incorporate the approximation instruction; and
compressing a data packet comprised of the approximation function prior to transmitting the data packet.
(Original) The method of claim 15, wherein the error threshold is dependent on an application’s quality requirements.
(Original) The method of claim 15, wherein the approximation instruction loads and stores the one or more error-resilient variables in memory.
(currently amended) The method of claim 15, wherein the approximation instruction includes approximation information that is comprised of address data, variable data type, and error threshold data.
(Original) The method of claim 15, further comprising writing the data packet to a shared memory or shared cache.
(Canceled) 

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a method for minimizing errors of error resilient variables by creating a data dependency graph for each of the error resilient variables and updating a code after appending approximation instructions based on the data dependency graphs of the error resilient variables.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
An approximate communication system for network-on-chips comprising:
a multi-core processor, wherein said multi-core processor comprises a code analyzer module that:
identifies one or more error-resilient variables in a code of interest prior to code execution, wherein the error-resilient variables comprise a subset of the data generated when the code of interest is executed;
generates a data dependency graph to calculate an error threshold for each of the one or more error-resilient variables; 
appends an approximation instruction to each of the one or more error-resilient variables;
updates assembly code to incorporate the approximation instruction; and
compresses a data packet comprised of the approximation function prior to transmitting the data packet.

Bharadwaj (US 2019/0341039) discloses how to create a dependency graph data structure to control computer sessions with a user.
Noskov et al. (US 2019/0318288) discloses a method for find root causes based on a probabilistic graph model explaining event dynamics, demonstrating precursor profiles for real-time monitoring and providing probabilistic prediction of the events based on real-time data.
Mishra et al. (US 2022/0067022) discloses a method for a root cause of data disparity based on events occurred prior to the data disparity, and for finding actionable measures to prevent further occurrences of the events identified as the root cause.
Regarding claim 15, the claim contains similar features as recited in claim 1, thus is allowed for the same reason as stated above.
Regarding claims 2-14 and 16-19, these claims depend from claims 1 and 15, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411